DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (PGPUB 20200099586), hereinafter as Li, in view of Clark et al. (PGPUB 20190140648), hereinafter as Clark.
Regarding claim 1, Li teaches a system comprising:
a processing device (Fig 7A, element 206), operatively coupled with the memory device (Fig 7A, element 208), to perform operations comprising: 

determining a change in a condition of the machine learning operation (Fig. 11, and [0048] dynamically assigned and reassigned according to demand) ; 
in response to determining the change in the condition of the machine learning operation, determining another set of the memory resources of the memory device that are to transmit subsequent data for the machine learning operation (Fig. 11 step 1110 and Fig 10); and 
transmitting the subsequent data using the another set of connections of the memory device ([0048] resources dynamically assigned).
But not expressly micorbumps for I/O connection of a memory device;
Clark teaches micorbumps for I/O connection of a memory device (Fig 12 and [0069]);
Since Clark and Li are both from the same field of semiconductor memory device, the purpose disclosed by Clark would have been recognized in the pertinent art of Li. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use microbumps for I/O as in Clark into the device of Li for the purpose of transferring signals between circuit units. 
Regarding claim 2, Li teaches the condition includes at least one of a power supply associated with the memory device, a temperature associated with the memory device, or a data size ([0075] may need to be allocated quantum size of full or half of DIMM) associated with the machine learning operation.
Regarding claim 3, Li teaches the determining of the another set of microbumps comprises: determining that the change in the condition satisfies a threshold condition, the threshold condition being associated with a magnitude of the change in the condition, and wherein the determining of the 
Regarding claim 5, Li teaches a number of microbumps included in the another set of microbumps is based on a magnitude of the change in the condition of the machine learning operation (Fig 8, threshold condition).
Regarding claim 6, Li teaches the determining of the another set of microbumps is based on locations of respective microbumps in the memory device (Claim 7).
Regarding claim 7, Li teaches the memory device corresponds to a non-volatile memory device ([0026]).
Regarding claim 8, Li teaches the memory device corresponds to a volatile memory device ([0026]).
Regarding claim 9, Li teaches a method comprising: 
transmitting data for a machine learning operation ([0049-50]), the data being stored at the memory device; 
determining a change in a condition of the machine learning operation (Fig. 11 and [0048]); 
in response to determining the change in the condition of the machine learning operation, determining, by a processing device, another set of I/O connections of the memory device that are to transmit subsequent data for the machine learning operation (Fig 11 step 1110 and Fig 10); and 
transmitting the subsequent data using the another set of I/O connections of the memory device ([0048]).
But not expressly micorbumps for I/O connection of a memory device;
Clark teaches micorbumps for I/O connection of a memory device (Fig 12 and [0069]);
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 10, argument used in rejection of claim 2 applies.
claim 11, argument used in rejection of claim 3 applies.
Regarding claim 13, argument used in rejection of claim 5 applies.
Regarding claim 14, argument used in rejection of claim 6 applies.
Regarding claim 15, argument used in rejection of claim 7 applies.
Regarding claim 16, argument used in rejection of claim 8 applies.
Regarding claim 17, Li teaches a method comprising: 
receiving an indication to change a set of microbumps in a memory device to transmit data for a machine learning operation (Fig 11); 
selecting, by a processing device, another set of the microbumps based on locations (Claim 7) of respective I/O in the memory device in accordance with the indication (Fig 11 step 1110); and 
transmitting the data for the machine learning operation using the another set of the I/O (Fig 10).
But not expressly micorbumps for I/O connection of a memory device;
Clark teaches micorbumps for I/O connection of a memory device (Fig 12 and [0069]);
The reason for combining the references used in rejection of claim 1 applies.


Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Clark, in view of Fregene (Patent 8255153), hereinafter as Fregene.
Regarding claim 4, Li and Clark teach a system as in rejection of claim 1, 
But not expressly threshold based on a direction of the change in the condition of the machine learning operation.
Fregene teaches based on a direction of the change in the condition of the machine learning operation (claim 13 “change direction ...first and second time derivatives…exceed the threshold value).

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use threshold of derivatives as in Fregene into the device of Li for the purpose of managing system performance. 
Regarding claim 12, argument used in rejection of claim 4 applies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827